DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 5, 7, 12, 13 and 15-20 rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Ito et al. [US 20080316774 A1]. 
Regarding claim 1, Ito discloses a charger comprising (a power supply unit, fig 1, paragraph [0012]);
 a charging interface (29, 30 fig 1);  a converter coupled to the charging interface (bi directional inverter 21, fig 1, paragraph [0021]; Note: A bidirectional inverter can additionally convert AC power to DC power for battery charging), the converter comprising:
	 a first plurality of switching transistors coupled to the charging interface (Switching transistors, 23 and 22 with switching element S5-S12, fig 1, paragraph [0021]); 
	a transformer (Transformer 14, fig 1, paragraph [0025]) comprising a primary winding (the primary winding L2, fig 1,), a secondary winding (secondary winding L1, fig 1), and an auxiliary winding (Auxiliary winding L3, fig 1), wherein the primary winding is coupled to the first plurality of switching transistors (L2 is connected to 22 and 23, fig 1 ); a second plurality of switching transistors coupled between the secondary winding (L1 is connected to 15 having the switching elements s1-s4)and a battery interface (connection A and B see annotated fig I below);  

    PNG
    media_image1.png
    390
    604
    media_image1.png
    Greyscale

Annotated fig I
and an auxiliary system interface coupled to the auxiliary winding (L3 is auxiliary winding coupled to the auxiliary battery 13, fig 1 paragraph [0023]); and a controller (controller 37, fig 1) configured to control the first plurality of switching transistors and the second plurality of switching transistors to generate a first signal at the battery interface and a second signal at the auxiliary system interface (Paragraph [0026], paragraph [0031]).  
Regarding claim 3, Ito discloses the charger further comprising a second resonant tank coupled between the secondary winding and the second plurality of switching transistors; or a third resonant tank coupled between the auxiliary winding and the auxiliary interface (the series combination of coil 33 and capacitor 33 connected to the auxiliary winding L3c, fig 1).  
Regarding claim 4, Ito further discloses that the charger comprising: a rectifier (capacitor 25, fig 1) coupled between the charging interface and the first plurality of switching transistors (switching elements S5-S12 connected to 25. Fig 1), comprising an intermediate bus capacitor (capacitor 25, fig 1) coupled to the first plurality of switching transistors (coupled to 22, 23, fig 2), wherein the converter comprises:  a primary bus capacitor (capacitor 18. Fig 1) coupled between the second plurality of switching transistors and the battery interface (coupled between battery 12 interface with second switching elements 15, fig 1); and an auxiliary bus capacitor (energy storage device, 13, fig 1) coupled between auxiliary winding and the auxiliary system interface.  
Regarding claim 5, Ito discloses the converter comprises: a first diode (D13 shown below in annotated fig II) coupled between a first terminal of the auxiliary winding (Coupled to the first terminal of auxiliary winding L3a, fig 1)  and a first terminal of the auxiliary bus capacitor (connected to first terminal of energy storage device 13, fig 1); and a second diode coupled (D14 shown below in annotated fig II) between a second terminal of the auxiliary winding (coupled to second terminal of auxiliary winding L3b, fig 1) and the first terminal of the auxiliary bus capacitor (connected to first terminal of energy storage device 13, fig 1) , wherein a center tap of the auxiliary winding (L3c central tap, fig 1) is coupled to a second terminal of the auxiliary bus capacitor (connected to the second terminal of energy storage device 13, fig 1).  
Regarding claim 7, Ito discloses the charger of claim 4, the converter comprises: a first transistor coupled in series with the auxiliary system interface, the first transistor having a body diode that blocks current flow to the auxiliary system interface (paragraph [0032], when the transistor 35, 36 are controlled to be turned off the current flow through the parasitic diode.  Note: the current is controlled here by the Diode of transistors. when the transistors controlled to be turned on the Diode can block the current. ).  
Regarding claim 12, Ito discloses the controller (37, fig 1) is configured to: control the first plurality of switching transistors and the second plurality of switching transistors to transfer power from a power source coupled to the charging interface to generate the second signal at the auxiliary system interface; and control the second plurality of switching transistors to transfer power from the battery interface to generate the second signal at the auxiliary system interface responsive to a power source not being coupled to the charging interface (Paragraph [0026]).  
Regarding claim 13, Ito discloses a vehicle comprising: a charging interface (Paragraph [0044]); a converter coupled (converter 21, fig 1) to the charging interface (Charging interface 21, fig 1), the converter comprising: a first plurality of switching transistors (S5-S12 Transistors, fig 1) coupled to the charging interface; a transformer (14, fig 1) comprising a primary winding (L2, fig 1), a secondary winding (L1, fig 1), and an auxiliary winding (L3, fig 1), wherein the primary winding is coupled to the first plurality of switching transistors (the primary winding L2 is connected S5-S12, fig 1); a second plurality of switching transistors coupled between the secondary winding (L1 is connected 15, fig 1) and a battery interface (connected to main battery 12, fig 1); and an auxiliary system interface coupled to the auxiliary winding (Paragraph [0017]); a battery coupled to the battery interface (Main battery 12, fig 1);  an inverter coupled to the battery (coupled to converter 15,fig 1 ); a motor coupled to the inverter (The main battery 12 is connected to a motor generator via a booster circuit and an inverter (not shown), paragraph [0017]); and a controller (37, fig 1) configured to control the first plurality of switching transistors and the second plurality of switching transistors to generate a first signal at the battery interface and a second signal at the auxiliary system interface (paragraph [0026]).  
Regarding claim 15, Ito discloses a rectifier coupled between the charging interface and the first plurality of switching transistors, comprising an intermediate bus capacitor coupled to the first plurality of switching transistors (Capacitor 25, fig 1), wherein the converter comprises: a primary bus capacitor coupled between the second plurality of switching transistors and the battery interface (Capacitor 18); and an auxiliary bus capacitor coupled between auxiliary winding and the auxiliary system interface (energy storage device, 13, fig 1).  
Regarding claim 16, Ito discloses wherein the controller is configured to control the first plurality of switching transistors and the second plurality of switching transistors to transfer power from a power source coupled to the charging interface to generate the second signal at the auxiliary system interface (paragraph [0026]).
Regarding claim 17, Ito discloses   the controller (37, fig 1) is configured to control the second plurality of switching transistors (S1-S4, fig 1) to transfer power from the battery interface to generate the  second signal at the auxiliary system interface responsive to a power source not being coupled to the charging interface (paragraph [0033]).  
Note: the auxiliary battery is controlled  to be charged with the main battery 12 not with charging interface 27.
Regarding claim 18, Ito discloses controlling (Paragraph [0026]), with a controller (37, fig 1), a first plurality of switching transistors  coupled to a primary winding of a transformer (21 is connected to L2, fig 1) and a second plurality of switching transistors coupled between a secondary winding of the transformer (15 connected to L1, fig 1) and a battery interface to generate a first signal at the battery interface and a second signal at an auxiliary system interface coupled to an auxiliary winding of the transformer (Paragraph [0026]).  
Regarding claim 19, Ito discloses controlling the first plurality of switching transistors and the second plurality of switching transistors to generate the second signal at the auxiliary system interface includes controlling the first plurality of switching transistors and the second plurality of switching transistors to transfer power from a power source coupled to the charging interface to the auxiliary system interface (Paragraph [0031]).  
Regarding claim 20, Ito discloses controlling the first plurality of switching transistors and the second plurality of switching transistors to generate the second signal at the auxiliary system interface includes controlling the second plurality of switching transistors to transfer power from the battery to the auxiliary system interface responsive to a power source not being coupled to the charging interface (Paragraph [0031]).
Note: the auxiliary battery is controlled  to be charged with the main battery 12 not with charging interface 27.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. [US 20080316774 A1] as applied to claims above, and further in view of Jia et al. [US 20220045619 A1].
Regarding claim 2, Ito discloses the charger of claim 1, but Ito is silent about the first resonant tank connected to the primary winding.
Jia discloses  a first resonant tank (51, fig 2) coupled between the first plurality of switching transistors and the primary winding (coupled between the first conversion circuit 31 and primary winding 11, fig 2).  
It would have been obvious for a person having ordinary skill in the art, at the time the invention was filed to use the resonant tank of Jia in Ito the leakage of current from transformer can be avoided. The resonant tank consists of an inductor and a capacitor. The first inductor may be a leakage inductance of the transformer, and the first resonant capacitor may be a blocking capacitor (paragraph [0038]) in this way, the transformer’s current leakage can be avoided.
Regarding claim 13, Ito discloses at least one of: a second resonant tank coupled between the secondary winding and the second plurality of switching transistors; or a third resonant tank coupled between the auxiliary winding and the auxiliary interface (third resonant tank 33+34, fig 1).  But silent over the first resonant tank. 
Jia discloses  a first resonant tank (51, fig 2) coupled between the first plurality of switching transistors and the primary winding (coupled between the first conversion circuit 31 and primary winding 11, fig 2).  
It would have been obvious for a person having ordinary skill in the art, at the time the invention was filed to use the resonant tank of Jia in Ito the leakage of current from transformer can be avoided. The resonant tank consists of an inductor and a capacitor. The first inductor may be a leakage inductance of the transformer, and the first resonant capacitor may be a blocking capacitor (paragraph [0038]) in this way, the transformer’s current leakage can be avoided.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. [US 20080316774 A1] and Jia et al. [US 20220045619 A1]. as applied to claims above, and further in view of Cho [US 9240699 B2]. 
Regarding claim 6, Ito discloses the converter comprises: a first transistor (transistor 35, fig 1) coupled between a first terminal of the auxiliary winding (35 connected to L3a, fig 1) and a first terminal of the auxiliary bus capacitor (35 connected to energy storage device 13, fig 1), and a second transistor (36, fig 1) coupled between a second terminal of the auxiliary winding (36 connected to L3b, fig 1) and the first terminal of the auxiliary bus capacitor (36 connected to energy storage device 13, fig 1)), wherein a center tap of the auxiliary winding is coupled to a second terminal of the auxiliary bus capacitor (center tap L3c connected to the second terminal of energy storage device, fig 1)  (when the first end L3a of the second secondary winding L3 has a higher potential than the intermediate tap L3c, the switching elements 35, 36 are controlled to be off. Paragraph [0032]).  But Ito is silent over the controller is configured to open the first transistor responsive to a voltage on the auxiliary system interface exceeding a first threshold.
Cho discloses the controller (power correcting unit 113) which block the current to stop the charging of auxiliary battery (Col5, lines 50-54, Col 5, lines 12-15).
It would have been obvious for the person having ordinary skill in the art, at the time claimed invention was filed to use the teaching of Cho in Ito device the auxiliary battery system can be protected from over charging. 
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. [US 20080316774 A1] and Jia et al. [US 20220045619 A1]. as applied to claims above, and further in view of Li et al. [US20200067409]. 
Regarding claim 8, Ito discloses the first plurality of switching transistors and the second plurality of switching transistors. But silent over the configuration of controller for constant and variable frequency at the battery interface.
Li discloses the control circuit may modify on or more duty cycles of the switching signals that turn the switching transistors on or off to keep the output voltage at an essentially constant predefined value (paragraph [0023]). Li further discloses that the  output power may be increased or decreased by changing the duty cycle (Paragraph [0025]).
It would have been for a person having ordinary skill in the art, at the time claimed invention was filed to use the teaching of Li in Ito get the controlled output current at the battery interface. The duty cycle of transistors can be controlled to get the required output at the battery interface. 
Regarding claim 9, Ito disclose the a controller to control the first plurality of transistors and the second plurality of transistors. But fails to disclose that the controller control the converter generated current. 
Li discloses the controller is configured to control the current generated by the converter at a constant value responsive to a voltage at the battery interface being less than a first threshold (paragraph [0023]).
It would have been for a person having ordinary skill in the art, at the time claimed invention was filed to use the teaching of Li in Ito get the controlled output current at the battery interface. The duty cycle of transistors can be controlled to get the required output at the battery interface.
Regarding claim 10, Ito disclose the a controller to control the first plurality of transistors and the second plurality of transistors. But fails to disclose that the controller control the converter generated voltage.
Li discloses the controller is configured to control the current generated by the converter to generate a constant voltage at the battery interface responsive to the voltage at the battery interface being greater than the first threshold (Paragraph [0023]).  
It would have been for a person having ordinary skill in the art, at the time claimed invention was filed to use the teaching of Li in Ito get the controlled output current at the battery interface. The duty cycle of transistors can be controlled to get the required output at the battery interface.
Regarding claim 11, Ito disclose the a controller to control the first plurality of transistors and the second plurality of transistors. But fails to disclose that the controller control the converter generated power. 
Li discloses the controller is configured to control the current generated by the converter to generate a constant power at the battery interface responsive to the power at the battery interface being greater than the first threshold (Paragraph [0023]).  
It would have been for a person having ordinary skill in the art, at the time claimed invention was filed to use the teaching of Li in Ito get the controlled output current at the battery interface. The duty cycle of transistors can be controlled to get the required output at the battery interface.
Note: The relationship between the current and the voltage is V=IR the voltage is directly proportional to current if the voltage is constant the current might be constant at the output. The relationship between the power, voltage and current is also directly proportional, if the current or voltage is constant at the output the power will constant too at the output.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859